Citation Nr: 1502519	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  06-32 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for right hand/wrist disability, including ganglion cyst and carpal tunnel syndrome, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for right hip disability, to include as secondary to service-connected right knee disability.

4.  Entitlement to service connection for back disability, to include as secondary to service-connected right knee disability.

5.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected right knee disability.

6.  Entitlement to a rating in excess of 10 percent for post-operative residuals of right knee medial meniscectomy.

7.  Entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis.

8.  Entitlement to an initial rating in excess of 10 percent for right knee scar.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1981.  With one exception, which is discussed immediately below, these matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.

With respect to the issue of entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability, this issue was adjudicated and denied by the RO in a May 1983 rating decision.  Apparently, the RO accepted a submission prior to that date as a claim of entitlement to service connection for a left knee disability and, thus, adjudicated the claim.  However, subsequent to the May 1983 rating decision, the RO did not provide the Veteran with notice wherein he was informed of the denial, the underlying basis/bases for the denial, or his appellate rights.  Consequently, the May 1983 rating decision is not final.  The Veteran filed a "claim" of entitlement to service connection for a left knee disability in April 2005, which was denied in a November 2005 rating decision.  The Veteran then timely perfected an appeal to the Board.  Given that the May 1983 rating decision is not final, the Board finds that it is the rating decision on appeal with respect to the issue of entitlement to service connection for a left knee disability, not the November 2005 rating decision.

Given the Veteran's reported symptoms during the pendency of this appeal, the issue of entitlement to service connection for a cervical spine disability, including right upper extremity neurological manifestations, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A.  Left Knee

Pursuant to his claim of entitlement to service connection for left knee disability, the Veteran was provided a VA examination in October 2005.  Ultimately, the examiner opined as follows:

In regards to the left knee...it is clearly documented that he had a known injury to the left knee after his military [service] in October 1982.  Therefore, I don't feel that this left knee [disability] is related to his right knee.

The examiner did not provide an opinion with respect to whether the Veteran's left knee disability was aggravated by his service-connected right knee disability, or an opinion as to whether any left knee disability was etiologically related to his active duty.  For these reasons, the Board finds that the October 2005 VA examination is inadequate and, thus, a remand is required in order to provide the Veteran with another examination.

B.  Right Hip

During the October 2005 VA examination, the Veteran's right hip disability was also evaluated.  Ultimately, the examiner provided the following opinion:

In regards to his right hip osteoarthritis, I do not feel that the right knee osteoarthritis causes acceleration of right hip osteoarthritis.

The Board finds that the examiner's opinion is conclusory and, further, does not address whether the Veteran's right hip disability is etiologically related to his active duty.  For these reasons, the Board finds that the October 2005 VA examination is inadequate and, thus, a remand is required in order to provide the Veteran with another examination.

C.  Right Hand/Wrist, Right Shoulder, and Back

In July 2006, the Veteran underwent a VA examination wherein his right hand/wrist, right shoulder, and back were evaluated.  At the conclusion of the resulting report, the examiner rendered the following opinions:

1. Right shoulder strain.  No functional limitation.  He was seen in the past for shoulder injury.  However his service medical record has been silent since then until past couple of years.  He does have what is most likely an [sic] biceps tendon rupture.  It is less likely than that this is related to a service injury.

2. Ganglion cyst in his right palm, and he does show on electromyelogram to have bilateral carpal tunnel.  For the right ganglion cyst, it is possible that he does have a ganglion cyst because it was appreciated back on examination in the 1970s.  Whether this is the cause of carpal tunnel syndrome is highly unlikely.  At this time, I believe that this is less likely than not the cause of carpal tunnel syndrome or related to service.

3. Mild lumbar strain.  In the lower back, there is a one-time mention of a lower back strain, but his medical records were silent since then.  He states that this has only been bothering him for the past year or so.  It is less likely than not related to a service injury and more degenerative in nature.

With respect to the Veteran's right shoulder, it appears as though the examiner renders diagnoses of both right shoulder strain and biceps tendon rupture.  However, the examiner's etiological opinion is limited to assessing whether the Veteran's biceps tendon rupture is related to his active duty; no opinion was rendered regarding a shoulder strain.  Additionally, treatment reports dated subsequent to the July 2006 VA examination include diagnoses of right shoulder disabilities other than right shoulder strain and likely biceps tendon rupture.  Specifically, this evidence demonstrates the presence of right shoulder degenerative joint disease.  The evidence did not include an assessment of the etiological relationship between the Veteran's right shoulder degenerative joint disease and his active duty.  Further, the evidence did not include an opinion assessing whether any right shoulder disability was caused or aggravated by a service-connected disability.

With respect to the Veteran right hand/wrist, the July 2006 VA examiner states that it is "possible" that the Veteran has a ganglion cyst, but provides no definite diagnosis, and provides no opinion as to whether a ganglion cyst was incurred in or due to his active duty.  The examiner also renders a diagnosis of carpal tunnel syndrome.  The examiner then states that the Veteran's carpal tunnel syndrome is not related to his active duty and that a ganglion cyst is "highly unlikely" its cause.  The examiner did not provide any underlying rationale for these conclusions.

With respect to the Veteran's back disability, the examiner limited the rendered etiological opinion to whether it was incurred in or due to his active duty.  The examiner did not render an opinion with respect to whether any back disability was caused or aggravated by a service-connected disability.

For the reasons discussed above, the Board finds that the July 2006 VA examination is inadequate and, thus, remanding the Veteran's claims of entitlement to service connection for right hand/wrist disability, right shoulder disability, and back disability is required in order to provide him with another examination. 

D.  Right Knee

Pursuant to his claim of entitlement to a rating in excess of 10 percent rating for post-operative residuals of right knee medial meniscectomy, entitlement to an initial rating in excess of 10 percent for right knee osteoarthritis, and entitlement to an initial rating in excess of 10 percent for right knee scar, the Veteran was provided VA examinations in October 2005 and January 2014.  During the January 2014 VA examination, the examiner indicated that the only assistive device the Veteran utilized for ambulation was a cane; there was no indicated that the Veteran utilized a brace.  Further, joint stability testing was normal.  

Treatment records associated with the claims file subsequent to the January 2014 VA examination demonstrate that the Veteran began utilizing a right knee brace.  This suggests that the Veteran's service-connected right knee disabilities may have worsened since January 2014.  As such, the Board finds that a remand is required in order to provide the Veteran with another examination.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a VA examination to assess his left knee, right hand/wrist, right hip, right shoulder, and back.  The claims file and a copy of this remand must be provided to, and reviewed by, the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review and specifically discuss the Veteran's assertions as to in-service events/injuries and the post-service course of each disability.  After a thorough review of the evidence, the examiner must provide an opinion as to whether any current left knee, right hand/wrist, right hip, right shoulder, and/or back disability was incurred in or due to his active duty.  Further, the examiner must provide an opinion as to whether any left knee, right hand, right hip, right shoulder, and back disability was caused or aggravated by a service-connected disability.

The examiner is advised that aggravation is defined as a permanent worsening of a disability beyond its natural course.

A complete rationale for all opinions must be provided.  A complete rationale is not simply a restatement of the evidence, but includes the application of medical analysis to the relevant evidence and a discussion of that application.

2.  The RO must also schedule the Veteran for the appropriate VA examination to determine the current severity of his service-connected residuals of right knee medial meniscectomy, right knee osteoarthritis, and right knee scar.  The claims file must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, including any relevant range of motion testing, and all clinical findings must be reported in detail.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, instability, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disabilities, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  With regard to the right knee scar, the examiner must describe the location and size of the scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

